Exhibit SURGE GLOBAL ENERGY ANNOUNCES SHARE BUY BACK SOLANA BEACH, Calif., January 20, 2009.Surge Global Energy, Inc. (SRGG.OB) is pleased to announce that its Board of Directors approved the repurchase of up to 1.5 million shares of Surge common stock over the next year.Purchases will be made from time to time as market, financial, and business conditions warrant in the open market, or via negotiated or block transactions, subject to SEC rules and regulations.Surge currently has 31,437,387 shares outstanding, and if the entire repurchase is completed it would reduce outstanding shares by 4.77%. E. Jamie Schloss, CEO of Surge, stated that “In view of Surge’s current oil and gas drilling activities, we are well positioned to invest in our current business, and the stock repurchase program demonstrates the confidence we have in our Company and shows our commitment to maximize long term shareholder value.” The Company is also pleased to report that the Court of Common Pleas, Cuyahoga County, Ohio recently granted Surge Global Energy, Inc.’s motion to dismiss the Complaint filed by Granite Financial Group, LLC and Daniel Schreiber, which Complaint had alleged breach of contract, claim for indemnity and declaratory relief. Granite also was seeking reimbursement for legal fees and related costs in this matter. The Court ruled that Ohio lacked jurisdiction for Plaintiffs’ Complaint, and dismissed the Complaint without prejudice. ABOUT SURGE GLOBAL ENERGY, INC. Surge is engaged in the acquisition of crude oil and natural gas properties in the United States and Canada. Surge also seeks investment in developing oil and natural gas projects and companies engaged in alternative fuel technologies. Surge is committed to the creation of a diversified portfolio of oil and natural gas producing properties. Surge will maximize shareholder value by targeting low and medium risk projects that create meaningful reserves, production and cash flow.
